The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “comprises positioning a flexible, compressible electrically-conductive conduit to extends from the segment of conductive edge plating” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, and therefore dependent Claim 20, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19 recites the limitation "positioning an impeller housing constructed of an electrically-conductive material around the impeller housing".  The claim language is unclear how the impeller housing is positioned around the impeller housing as claimed since it is the same part.  As a result, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, 10, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. US 6,488,475 (hereafter Murata et al.).

Regarding Claim 1, Murata et al. anticipates:

1. A vacuum cleaner (electric cleaner 1) comprising: 
a housing (main body 2); 
a debris chamber (dust chamber 8) defined within the housing; and 
a motor assembly (electric blower 139) connected to the housing and operable to generate airflow through the debris chamber, the motor assembly comprising: 
a motor (motor unit 140); 
an impeller (impeller 159) connected to the motor and operable to generate airflow upon operation of the motor; 
an impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) constructed of an electrically-conductive material (metal, Column 9, Lines 44-54), wherein the impeller is positioned within the impeller housing (Figure 7); and 
a controller (inverter circuit unit 142) comprising a circuit board assembly (circuit boards 153 and 154), the circuit board assembly including a common circuit (common ground, Figure 8), wherein the impeller housing is electrically connected to the common circuit (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64).
 
Regarding Claim 2, Murata et al. anticipates:
2. The vacuum cleaner of claim 1 further comprising an electromagnetic shield (motor-side bracket 144) enclosing at least one of the controller and the motor (motor unit 140)(Figure 7), wherein the electromagnetic shield is electrically connected to the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7)(constructed to have a shielding effect, Column 10, Lines 35-40).  

Regarding Claim 4, Murata et al. anticipates:
4. The vacuum cleaner of claim 1, wherein the circuit board assembly (circuit boards 153 and 154) includes a circuit board (circuit board 154) having a segment of conductive edge plating (GND pattern 173 along a perimeter) electrically connected to the common circuit (common ground, Figure 8), and wherein the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) is electrically connected to the common circuit through the conductive edge plating (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64).  

Regarding Claim 10, Murata et al. anticipates:
10. A motor assembly for a vacuum cleaner (electric cleaner 1), the motor assembly (electric blower 139) comprising: 
a motor housing (motor-side bracket 144); 
a motor (assembly essentially comprising stator 147 and rotor 149 and numerous other disclosed motor components) connected to the motor housing (Figure 7); 
an impeller (impeller 159) connected to the motor and operable to generate airflow upon operation of the motor; 
an impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) constructed of an electrically-conductive material (metal, Column 9, Lines 44-54), wherein the impeller is positioned within the impeller housing (Figure 7); and 
a controller (inverter circuit unit 142) comprising a circuit board assembly (circuit boards 153 and 154), the circuit board assembly including a common circuit (common ground, Figure 8), wherein the impeller housing is electrically connected to the common circuit (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64).  

Regarding Claim 11, Murata et al. anticipates:
11. The motor assembly of claim 10 further comprising an electromagnetic shield (motor-side bracket 144) enclosing at least one of the controller and the motor (assembly essentially comprising stator 147 and rotor 149 and numerous other disclosed motor components), wherein the electromagnetic shield is electrically connected to the impeller housing (Figure 7).  

Regarding Claim 13, Murata et al. anticipates:
13. The motor assembly of claim 10, wherein the circuit board assembly (circuit boards 153 and 154) includes a circuit board (circuit board 154) having a segment of conductive edge plating (GND pattern 173 along a perimeter) electrically connected to the common circuit (common ground, Figure 8), and wherein the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) is electrically connected to the common circuit through the segment of conductive edge plating (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64).  

Regarding Claim 19, Murata et al. anticipates:
19. A method of assembling a motor assembly for a vacuum cleaner comprising: 
connecting a motor (assembly essentially comprising stator 147 and rotor 149 and numerous other disclosed motor components) to a motor housing (motor-side bracket 144); 
connecting, to the motor, an impeller (impeller 159) operable to generate airflow upon operation of the motor; 
positioning an impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) constructed of an electrically-conductive material (metal, Column 9, Lines 44-54) around the impeller housing; and 
positioning a controller (inverter circuit unit 142) comprising a circuit board assembly (circuit boards 153 and 154) having a common circuit (common ground, Figure 8) within the motor housing, the circuit board assembly including a circuit board having a segment of conductive edge plating (GND pattern 173 along a perimeter) electrically connected to the common circuit (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64); and 
electrically connecting the impeller housing to the common circuit through the segment of conductive plating (connected to board retaining posts 157 of impeller-side bracket 143 through board fixation screws 158, Column 8, Lines 50-64).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 6,488,475 (hereafter Murata et al.) as previously presented in Claims 2 and 11 in view of Strickler US 6,163,454 (hereafter Strickler).

Regarding Claims 3 and 12, Murata et al. discloses an impeller-side bracket 143 that is constructed to have a shielding effect of the circuit unit 142 as shown in Figure 9, the bracket is provided with a plurality of openings 163 for guiding the airflow from the air guide 160 into the motor unit for cooling.  The reference Strickler discloses the use of an EMI barrier wall 100 that includes a metal perforated screen comprising small sized apertures 106, each sized to sufficiently contain relatively high frequency EMI/RFI emissions with the component enclosure 108 were the apertures allow for airflow to cool the flow through the EMI barrier wall to cool internal components.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the large openings 163 of the impeller-side bracket 143 to include smaller aperture sizes with the motivation to prevent escape of higher frequency components emanating from electromagnetic fields generated by operating components contained within enclosure yet still provide an air flow path as currently disclosed.

 Claims 5-9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 6,488,475 (hereafter Murata et al.) as previously presented in Claims 4 and 13 in view of Reis et al. US 6,255,581 (hereafter Reis et al.).

Regarding Claim 5, Murata et al. teaches:
5. The vacuum cleaner of claim 4, further comprising a flexible, compressible electrically- conductive conduit (see discussion below) that extends from the segment of conductive edge plating (GND pattern 173 along a perimeter) to the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) to electrically connect the impeller housing to the common circuit (common ground, Figure 8).  

Murata discloses using board fixation screws 158 that electrically connect the GND pattern 173 on the circuit boards to board retaining posts 157 of impeller-side bracket 143 as disclosed in Column 8, Lines 50-64.  Murata therefore does not disclose a flexible, compressible conduit that connects the GND pattern 173 to the impeller housing as claimed.  Murata discloses the connection of the circuit board ground signal to the impeller-side bracket which is electrically connected to the motor housing.  It is common practice in the art for user/device safety to make this electrical connection, therefore, there are many commercially available off-the-shelf products that provide this connection.  The reference Reis et al. discloses surface mount EMI gaskets 20 that are designed to solder to the ground traces on a circuit board 32 as shown in Figure 7 that are made of a particle filled electrically-conductive material designed to be flexible and compress against a metal surface on the enclosure to electrically connect the enclosure to the ground trace.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use a conductive pad as taught by Reis et al. to electrically connect the GND pattern to the enclosure instead of using screws to create the electrical connection, since it appears that the invention would perform equally as well with either a conductive pad or screws.

Regarding Claim 6, Murata et al. teaches:
6. The vacuum cleaner of claim 5 further comprising a motor housing (motor-side bracket 144) including a sidewall (vertical sidewalls as shown in Figure 7) at least partially defining a cavity in which the controller (inverter circuit unit 142) is positioned, wherein the electrically-conductive conduit is compressed between the segment of conductive edge plating and the sidewall of the motor housing (see discussion below).  

As presented in the Claim 5 discussion, it would be obvious to use the compressible EMI gasket assemblies 20 of Reis et al. to provide an electrical connection between the GND pattern and the metal impeller housing.  Murata discloses and electrical connection between the impeller housing and the motor housing.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use EMI gasket assemblies 20 to also electrically connect the GND pattern to the motor housing using a direct connection, since it appears that the invention would perform equally as well with either a direct or indirect electrical connection that creates the same final result.

Regarding Claim 7, Reis et al. teaches:
7. The vacuum cleaner of claim 5, wherein the flexible, compressible electrically-conductive conduit (EMI gasket assemblies 20) comprises one of an electrically-conductive foam (electrically-conductive foam – porous PTFE), an electrically-conductive rubber (electrically-conductive rubber – elastomer materials include, but are not limited to, silicone rubbers, fluorosilicone elastomers, fluorocarbon elastomers, perfluoro elastomers, fluoroelastomers, polyurethane, or ethylene/propylene (EPDM)), a wire mesh gasket, and adhesive.

Regarding Claim 8, Murata et al. teaches:
8. The vacuum cleaner of claim 4 further comprising a motor housing (motor-side bracket 144) including a sidewall at least partially defining a cavity in which the controller (inverter circuit unit 142) is positioned (Figure 7), wherein a portion of the motor housing directly contacts (see discussion below) the segment of conductive edge plating (GND pattern 173 along a perimeter).  

Murata discloses using board fixation screws 158 that electrically connect the GND pattern 173 on the circuit boards to board retaining posts 157 of impeller-side bracket 143 as disclosed in Column 8, Lines 50-64.  Murata therefore does not disclose a flexible, compressible conduit that connects the GND pattern 173 to the impeller housing as claimed.  Murata discloses the connection of the circuit board ground signal to the impeller-side bracket which is electrically connected to the motor housing.  It is common practice in the art for user/device safety to make this electrical connection, therefore, there are many commercially available off-the-shelf products that provide this connection.  The reference Reis et al. discloses surface mount EMI gaskets 20 that are designed to solder to the ground traces on a circuit board 32 as shown in Figure 7 that are made of a particle filled electrically-conductive material designed to be flexible and compress against a metal surface on the enclosure to electrically connect the enclosure to the ground trace.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use a conductive pad as taught by Reis et al. to electrically connect the GND pattern to the enclosure instead of using screws to create the electrical connection, since it appears that the invention would perform equally as well with either a conductive pad or screws.
That being said, it would be obvious to use the compressible EMI gasket assemblies 20 of Reis et al. to provide an electrical connection between the GND pattern and the metal impeller housing.  Murata discloses and electrical connection between the impeller housing and the motor housing.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use EMI gasket assemblies 20 to also electrically connect the GND pattern to the motor housing using a direct connection, since it appears that the invention would perform equally as well with either a direct or indirect electrical connection that creates the same final result.

Regarding Claim 9, Murata et al. teaches:
9. The vacuum cleaner of claim 8, wherein the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) is electrically connected to the portion of the motor housing (motor-side bracket 144) that directly contacts the conductive edge plating (GND pattern 173 along a perimeter) to electrically connect the impeller housing to the common circuit (common ground, Figure 8).

Regarding Claim 14, Murata et al. teaches:
14. The motor assembly of claim 13 further comprising a flexible, compressible electrically- conductive conduit (see discussion below) that extends from the segment of conductive edge plating (GND pattern 173 along a perimeter) to the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) to electrically connect the impeller housing to the common circuit (common ground, Figure 8).  

Murata discloses using board fixation screws 158 that electrically connect the GND pattern 173 on the circuit boards to board retaining posts 157 of impeller-side bracket 143 as disclosed in Column 8, Lines 50-64.  Murata therefore does not disclose a flexible, compressible conduit that connects the GND pattern 173 to the impeller housing as claimed.  Murata discloses the connection of the circuit board ground signal to the impeller-side bracket which is electrically connected to the motor housing.  It is common practice in the art for user/device safety to make this electrical connection, therefore, there are many commercially available off-the-shelf products that provide this connection.  The reference Reis et al. discloses surface mount EMI gaskets 20 that are designed to solder to the ground traces on a circuit board 32 as shown in Figure 7 that are made of a particle filled electrically-conductive material designed to be flexible and compress against a metal surface on the enclosure to electrically connect the enclosure to the ground trace.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use a conductive pad as taught by Reis et al. to electrically connect the GND pattern to the enclosure instead of using screws to create the electrical connection, since it appears that the invention would perform equally as well with either a conductive pad or screws.

Regarding Claim 15, Murata et al. teaches:
15. The motor assembly of claim 14, further comprising a motor housing (motor-side bracket 144) including a sidewall (vertical sidewalls as shown in Figure 7) at least partially defining a cavity in which the controller (inverter circuit unit 142) is positioned, wherein the electrically-conductive conduit is compressed between the segment of conductive edge plating and the sidewall of the motor housing (see discussion below).  

As presented in the Claim 5 discussion, it would be obvious to use the compressible EMI gasket assemblies 20 of Reis et al. to provide an electrical connection between the GND pattern and the metal impeller housing.  Murata discloses and electrical connection between the impeller housing and the motor housing.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use EMI gasket assemblies 20 to also electrically connect the GND pattern to the motor housing using a direct connection, since it appears that the invention would perform equally as well with either a direct or indirect electrical connection that creates the same final result.

Regarding Claim 16, Reis et al. teaches:
16. The motor assembly of claim 14, wherein the flexible, compressible electrically-conductive conduit (EMI gasket assemblies 20) comprises one of an electrically-conductive foam (electrically-conductive foam – porous PTFE), an electrically-conductive rubber (electrically-conductive rubber – elastomer materials include, but are not limited to, silicone rubbers, fluorosilicone elastomers, fluorocarbon elastomers, perfluoro elastomers, fluoroelastomers, polyurethane, or ethylene/propylene (EPDM)), a wire mesh gasket, and adhesive.

Regarding Claim 17, Murata et al. teaches:
17. The motor assembly of claim 13, wherein the motor housing (motor-side bracket 144) including a sidewall at least partially defining a cavity in which the controller (inverter circuit unit 142) is positioned (Figure 7), wherein a portion of the motor housing directly contacts (see discussion below) the segment of conductive edge plating (GND pattern 173 along a perimeter).  

Murata discloses using board fixation screws 158 that electrically connect the GND pattern 173 on the circuit boards to board retaining posts 157 of impeller-side bracket 143 as disclosed in Column 8, Lines 50-64.  Murata therefore does not disclose a flexible, compressible conduit that connects the GND pattern 173 to the impeller housing as claimed.  Murata discloses the connection of the circuit board ground signal to the impeller-side bracket which is electrically connected to the motor housing.  It is common practice in the art for user/device safety to make this electrical connection, therefore, there are many commercially available off-the-shelf products that provide this connection.  The reference Reis et al. discloses surface mount EMI gaskets 20 that are designed to solder to the ground traces on a circuit board 32 as shown in Figure 7 that are made of a particle filled electrically-conductive material designed to be flexible and compress against a metal surface on the enclosure to electrically connect the enclosure to the ground trace.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use a conductive pad as taught by Reis et al. to electrically connect the GND pattern to the enclosure instead of using screws to create the electrical connection, since it appears that the invention would perform equally as well with either a conductive pad or screws.
That being said, it would be obvious to use the compressible EMI gasket assemblies 20 of Reis et al. to provide an electrical connection between the GND pattern and the metal impeller housing.  Murata discloses and electrical connection between the impeller housing and the motor housing.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use EMI gasket assemblies 20 to also electrically connect the GND pattern to the motor housing using a direct connection, since it appears that the invention would perform equally as well with either a direct or indirect electrical connection that creates the same final result.

Regarding Claim 18, Murata et al. teaches:
18. The motor assembly of claim 17, wherein the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) is electrically connected to the portion of the motor housing (motor-side bracket 144) that directly contacts the conductive edge plating (GND pattern 173 along a perimeter) to electrically connect the impeller housing to the common circuit (common ground, Figure 8).  

Regarding Claim 20, Murata et al. teaches:
20. The method of claim 19, wherein electrically connecting the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) to the common circuit (common ground, Figure 8) through the segment of conductive plating (GND pattern 173 along a perimeter) comprises positioning a flexible, compressible electrically-conductive conduit (see discussion below) to extends from the segment of conductive edge plating (GND pattern 173 along a perimeter) to the impeller housing (assembly comprising casing 161 and bracket 143 which forms a housing around impeller 159, Figure 7) to electrically connect the impeller housing to the common circuit (common ground, Figure 8).  

Murata discloses using board fixation screws 158 that electrically connect the GND pattern 173 on the circuit boards to board retaining posts 157 of impeller-side bracket 143 as disclosed in Column 8, Lines 50-64.  Murata therefore does not disclose a flexible, compressible conduit that connects the GND pattern 173 to the impeller housing as claimed.  Murata discloses the connection of the circuit board ground signal to the impeller-side bracket which is electrically connected to the motor housing.  It is common practice in the art for user/device safety to make this electrical connection, therefore, there are many commercially available off-the-shelf products that provide this connection.  The reference Reis et al. discloses surface mount EMI gaskets 20 that are designed to solder to the ground traces on a circuit board 32 as shown in Figure 7 that are made of a particle filled electrically-conductive material designed to be flexible and compress against a metal surface on the enclosure to electrically connect the enclosure to the ground trace.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to use a conductive pad as taught by Reis et al. to electrically connect the GND pattern to the enclosure instead of using screws to create the electrical connection, since it appears that the invention would perform equally as well with either a conductive pad or screws.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of fan motors with circuit boards providing an electrical path to the housing.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.